DETAILED ACTION
This action is responsive to the communication filed on 09/08/21.
Claims 1 and 11 have been amended.
No new claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/08/21 have been fully considered but they are not persuasive. In response to applicant’s argument that the cited references considered alone or in combination, show or suggest the features of amended claim 1 or claim 1 as a whole, the examiner respectfully disagrees.
Applicants submit that Lineberger is directed to providing social media events to a group of users able to access the event. While, Anerella is directed to counting unique followers for a user on social media. And further submits Lineberger and Anerella, whether considered alone or in combination fail to teach or suggest at least the features of amended claim 1. However, the examiner submits that while Lineberger does not explicitly describe tracking unfollowing a user account. Lineberger does suggest that while providers may offer functionality to unfollow, such functionality is not dynamic and a user may wish to see a connection’s post at particular times or certain days but may 
Lineberger further teaches an interest management system. The interest management system is configured to track one or more interests that are provided by the one or more users…the interest management system is further configured to determine one or more entities that match those one or more interests…the interest management system is configured to pair or otherwise provide notice of a shared interest between the one or more users. Additionally, the interest management system may be further configured to enable the one or more users…to follow the social activity of one or more entities. It is the examiner’s contention that there is nothing within the system of Lineberger that would suggest that once a user has been followed and subsequently unfollowed that the system would no longer provide a notice of a shared interest between the one or more users. As previously disclosed Lineberger explicitly teaches a user may wish to not see a connection’s post at particular times or certain day but may be interested at other particular times or other days. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lineberger et al (US Pub. No. 2016/0112357 herein after “Lineberger”) and further in view of Anerella et al (US Pub. No. 2020/0329005 herein after “Anerella”).

As per claim 1 and 11, Lineberger discloses a method for notifying a user of relevant activity from unfollowed accounts, the method comprising:
tracking that a first account within a platform has unfollowed a second account within the platform (Lineberger, para[0007,0079] user may wish not to see a connections post at particular times or on certain days but be interested at other times, users may also follow (e.g. elect to receive updates or news from an event, person or groups of people for a particular time frame); and 
while the second account remains unfollowed by the first account: identifying an interest associated with the first account (Lineberger, para{0035,0079,0083] the associated filterable subject matter attributes are one of an interest, list particular interests/focus, track one or more interests);
monitoring a plurality of activities of the second account (Lineberger, para[0078,0083] entities may be able to create events); 
comparing the interest associated with the first account to the plurality of activities of the second account; identifying a match between the interest and an activity of the plurality of activities; and notifying the first account of the activity (Lineberger, para[0083] determine the one or more entities 104a-104n that match those one or more interests or otherwise have been identified as matching those interests; pair or otherwise provide notice of a shared interest between the one or more users, one or more entities and/or one or more user groups).
Lineberger does not explicitly disclose tracking that a first account within a platform has unfollowed a second account within the platform.
However, Anerella discloses tracking that a first account within a platform has unfollowed a second account within the platform (Anerella, para[0169] tracks when co-users uniquely follow or unfollow a user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anerella’s teaching of User Engagement with Co-Users of a Networking System into Lineberger’s teaching of a Method and Apparatus for Providing a User Device with Functionally Enabling News Feed Filtering because one of the ordinary skill in the art would have been motivated to provide users with accurate account measurements. 

As per claim 2 and 12, Lineberger discloses the method of claim 1, wherein identifying the interest associated with the first account comprises: accessing a calendar associated with the first account; identifying an event in the calendar; and extracting at least one of a location and a time period from the event in the calendar, wherein identifying the match between the interest and the activity comprises determining that the activity is associated with the at least one of the location and the time period (Lineberger, para[0078-0080,0143-0144]).

As per claim 3 and 13, Lineberger discloses the method of claim 1, wherein identifying the interest associated with the first account comprises: accessing a plurality of reservations associated with the first account; identifying a plurality of locations and a plurality of corresponding time periods based on the plurality of reservations; and compiling the plurality of reservations, the plurality of locations, and the plurality of corresponding time periods into a travel itinerary,
wherein identifying the match between the interest and the activity comprises determining that the activity is associated with a location of the plurality of locations and a corresponding time period of the plurality of corresponding time periods in the travel itinerary (Lineberger, para[0078-0080,0140-0144]).

As per claim 4 and 14, Lineberger discloses the method of claim 1, wherein identifying the interest associated with the first account comprises: accessing a profile associated with the first account; and identifying a plurality of preferences in the profile, wherein identifying the match between the interest and the activity comprises determining that the activity relates to a preference of the plurality of preferences (Lineberger, para[0069,0084,0096]).

As per claim 5 and 15, Lineberger discloses the method of claim 1, further comprising: determining a first relevance threshold for identifying the match between the interest associated with the first account and the activity of the plurality of activities of the second account; identifying a third account within the platform that the first account has not followed; and determining a second relevance threshold for identifying a match between the interest associated with the first account and an activity of a plurality of activities of the third account,
wherein the first relevance threshold is higher than the second relevance threshold (Lineberger, para[0096,0226]).

As per claim 6 and 16, Lineberger discloses the method of claim 5, further comprising: determining whether there is a familial relationship between the first account and the second account, wherein when there is the familial relationship, the first relevance threshold is lower than when there is no familial relationship (Lineberger, para[0226]).

As per claim 8 and 18, Lineberger discloses the method of claim 1, further comprising generating for display for the first account a plurality of options regarding a plurality of notifications from the second account (Lineberger, para[0015]).

As per claim 7 and 17, Lineberger does not discloses the method of claim 5, further comprising: determining that the activity of the plurality of activities of the second account has a high level of importance; and in response to determining that the activity has the high level of importance, applying a lower first relevance threshold.
However, Anerella discloses determining that the activity of the plurality of activities of the second account has a high level of importance; and in response to determining that the activity has the high level of importance, applying a lower first relevance threshold (Anerella, para[0036,0039,0055]). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anerella’s teaching of User Engagement with Co-Users of a Networking System into Lineberger’s teaching of a Method and Apparatus for Providing a User Device with Functionally Enabling News Feed Filtering because one of the ordinary skill in the art would have been motivated to provide a feed showing the most relevant messages first.

As per claim 9 and 19, Lineberger does not disclose the method of claim 1, wherein tracking that the first account within the platform has unfollowed the second account within the platform comprises tracking that the first account has blocked or muted the second account.
However, Anerella discloses wherein tracking that the first account within the platform has unfollowed the second account within the platform comprises tracking that the first account has blocked or muted the second account (Anerella, para[0166]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anerella’s teaching of User Engagement with Co-Users of a Networking System into Lineberger’s teaching of a Method and Apparatus for Providing a User Device with Functionally Enabling News Feed Filtering because one of the ordinary skill in the art would have been motivated to provide users with accurate account measurements. 

As per claim 10 and 20, Lineberger does not disclose the method of claim 1, wherein tracking that the first account within the platform has unfollowed the second account within the platform comprises tracking that the first account previously followed the second account and subsequently unfollowed the second account.
However, Anerella discloses wherein tracking that the first account within the platform has unfollowed the second account within the platform comprises tracking that the first account previously followed the second account and subsequently unfollowed the second account (Anerella, para[0169]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anerella’s teaching of User Engagement with Co-Users of a Networking System into Lineberger’s teaching of a Method and Apparatus for Providing a User Device with Functionally Enabling News Feed Filtering because one of the ordinary skill in the art would have been motivated to provide users with accurate account measurements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.

/NATISHA D COX/Primary Examiner, Art Unit 2448